DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In regards to Applicant’s response filed 8/26/2021 claims 1, 9 and 13 have been amended. Claims 1, 4-9 and 11-21 are pending and under examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a comparing device configured to compare…” in claim 13, but the original disclosure fails to provide sufficient detail explaining the “comparing device”.
“a display device configured to display…” in claim 1 and 13, this is denoted by drawing label 20 and discussed in paragraphs 50-51.
“a monitor configured to monitor…” in claim 1 and 13, this is denoted by drawing label 104 and discussed in paragraph 104.
“a far infrared generating device configured to generate a far infrared light…” in claim 5, this is denoted by drawing label 30 and discussed in paragraphs 69-73.
“a far infrared generator configured to generate…” in claim 6, this is discussed in paragraph 23 and paragraphs 76-78 and seems to be the same as the “infrared generating unit” labeled 301. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a monitor configured to monitor in real time, according to the human body image that has been processed through thermal imaging, a muscle state of the human body based on the image signal and judge, in real time, whether a current muscle state reaches an exhausted state.” The original disclosure simply do not disclose any algorithm or specific way to determine the current muscle state, or how to determine the exhausted state. The state of the art also 1. Therefore, such silence in the specification about any algorithm or information about the muscle state/exhausted state determination raised the issue of lack of written description whether Applicant possessed the real-time determination capability as claimed. Further, less than 2 years of gap between the Hadzic reference and the foreign priority date strengthened this determination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805) in view of Mallinson (US 20190077007) in further view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012)2 referred to as Al-Nakhli (2012), and further in view of Hadžić V, Širok B, Malneršič A, Čoh M. Can infrared thermography be used to monitor fatigue during exercise? A case study. J Sport Health Sci.3, referred to as Hadzic.
In regards to claim 1, Koduri discloses, “An assistive fitness system (Fig. 1 drawing label 102 the fitness machine), comprising: a thermal imaging device (Fig. 3 drawing label 300, the computing environment) configured to receive an infrared signal from a human body (para. 37 system contains a camera sensor, 204, which is an infrared sensor (IR) used to image a person) and perform thermal imaging processing based on the infrared signal (para. 37 camera system takes images and the camera is an IR camera) to generate a human body image (para. 60-61 output module, 308/322 will display an avatar of the user based on the information collected from the sensors, 314, such as the camera); a processor (para. 55-59 the system contains a processor) configured to compare the human body image with a reference image of a standard fitness movement to generate a comparison result (para. 38 camera based sensor, 204, takes an image of the user and compares their exercises performance to a proper form); and a display device (para. 56 the system contains a display device, 206 used to display information for the user regarding exercise performance, instructions, and user progress) wherein the thermal imaging device comprises: an optical assembly (fig. 2 drawing label 204 the camera based sensor) configured to receive the infrared signal from the human body and focus the infrared signal to a focal plane of the optical assembly (para. 37 the system camera uses time of flight imaging to capture images used to collect infrared signals from the body); a thermoelectric sensor (para. 37 the camera contains an infrared sensor used to emit an infrared signal) disposed at a position of the focal plane and configured to extract a thermal signal in the infrared signal and convert the thermal signal into an electrical signal (para. 37 the infrared sensors are part of the camera and the camera system emits infrared light to image a signal); and a conversion circuit (Fig. 3 drawing label 302, the processor) connected to the thermoelectric sensor and configured to acquire the electrical signal and process the electrical signal to convert the electrical signal into an image signal (para. 37 the on board processing unit is able to convert the camera image signals, para. 55-56 processor is able to convert camera information which allows for output information to be displayed), a monitor (Fig. 3 drawing label 318 the other sensors, Fig. 2 212 the scanning device which collects EKG information) configured to monitor a muscle state of the human body based on the image signal in real time and judge whether a current muscle state reaches an -2-exhausted state (para. 84-86 discusses the system is able to identify muscle activation due to the heartrate activation and the amount of exertion that is determined, this exertion is understood to be a determination of a first state because it identifies muscle activation),; (para. 60 system contains speakers which can provide instructions to a user), connected to the monitor and configured to issue an alert when the current muscle state reaches the exhausted state (para. 84-86 discusses the system is able to identify muscle activation due to the heartrate activation and the amount of exertion that is determined, this exertion is understood to be a determination of a first state because it identifies muscle activation, the system contains display which is able to present warnings and information relating to if the activity is in a danger zone, para. 60 a speaker is used to provide corrective instructions when an error is directed, para. 86 the system contains camera based sensors, 316, this sensor would be an infrared sensor, which are used to indicate if the muscle is fatigued based on posture while running, if the posture is not corrected within a given time after the alert the system recognizes the user is experiencing muscle fatigue and will provide feedback accordingly, further sensor used in the camera is an infrared sensor which under broadest reasonable interpretation is capable of collecting and assessing body heat, which would help indicate exhaustion),” but fails to disclose, “[a display device] configured to display the human body image and the comparison result of the human body image and the reference image;” and “wherein the muscle state of the human body is determined according to the human body image that has been processed through thermal imaging.”  
Mallinson teaches, “[a display device] configured to display [a] human body image and the comparison result of the human body image and the reference image (see Fig. 5A- 5D showing the captured image of the user with the corrected image of how the user should perform the exercise, para. 65-66 discusses how the system may capture the body image then implement feedback in a visual format, such as superimposing the image, with how the user should correct the different postures and motions of the exercise).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the corrective feedback provided to the user, as taught by Mallinson, with the exercise training system of Koduri, for the purpose of creating a 
Further, Koduri and Mallinson fail to disclose, “wherein the muscle state of the human body is determined according to the human body image that has been processed through thermal imaging.”  Al-Nakhli (2012) teaches, “wherein the muscle state of the human body is determined according to the human body image that has been processed through thermal imaging (Discussion section, specifically paragraphs 2 and 3 discusses the use of thermal camera system is used to image the areas of the muscle and analyze the changes in muscle inflammation and heat using thermal imaging to identify muscle fatigue, Fig. 4-5 show comparison of muscle before and after exercise, Fig. 6 and 7 show the areas of interest on the arm).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined using thermal imaging to identify muscular fatigue, as taught by Al-Nakhli (2012), with the exercise training system of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s muscular recovery and performance in order to avoid an over work injury.
Al-Nakhli (2012) further suggests the use of IR imaging prior to 24 hours4 but does not explicitly teaches that it can be performed real-time. Hadzic discloses a case study answering “Can infrared thermography be used to monitor fatigue during exercise?” showing the real-time thermographic imaging detection and comparison during exercises (p. 92: “The temperature of the skin overlying quadriceps has increased for 1.1˚C during the course of exercise while quadriceps power has decreased for 7.9%. This is true when average of first 2 min was compared to last 2 min of exercise bout. At the same time the control (non-exercising) quadriceps did not show such temperature changes as overlying skin temperature has decreased for 0.7˚C as there was no exercise induced heat production. Our results are in concordance with Formenti et al.3 who also reported skin temperature increase of 1˚C and Al-Nakhli et al.11 who reported a postexercise temperature increase of 1.17˚C.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined using thermal imaging to identify muscular fatigue, as taught by Hadzic, with the exercise training system of Koduri, for the purpose of adopting such thermographic imaging during the exercise as well (Hadzic, p. 90).
In regards to claim 9, Koduri discloses, “An assistive fitness method, comprising: receiving an infrared signal from a human body (para. 37 system contains a camera sensor, 204, which is an infrared sensor) and performing a thermal imaging process based on the infrared signal (para. 37 camera system takes images and the camera is an IR camera)  to generate a human body image (para. 60-61 output module, 308/322 will display an avatar of the user based on the information collected from the sensors, 314, such as the camera); comparing the human body image with a reference image of a standard fitness movement to generate a comparison result (para. 38 camera based sensor, 204, takes an image of the user and compares their exercises performance to a proper form); and [a display] (para. 56 the system contains a display device, 206 used to display information for the user regarding exercise performance, instructions, and user progress) wherein receiving the infrared signal from the human body and performing the thermal imaging process based on the infrared signal to generate the human body image (para. 37-38 an infrared camera based sensor, 204, takes an image of the user and the processing system will compare the imaged exercise exercises performance to a proper form) comprises: receiving the infrared signal from the human body and focusing the infrared signal to a focal plane of an optical assembly (para. 37 the system camera uses time of flight imaging to capture images used to collect infrared signals from the body); extracting a thermal signal in the infrared signal and converting the thermal signal into an electrical signal (para. 37 the infrared sensors are part of the camera and the camera system emits infrared light to image a signal); and acquiring the electrical signal and processing the electrical signal to convert the electrical signal into an image signal (para. 37 the on board processing unit is able to convert the camera image signals, para. 55-56 processor is able to convert camera information which allows for output information to be displayed); monitoring a muscle state of the human body in real time and judging whether a current muscle state reaches an exhausted state (para. 84-86 discusses the system is able to identify muscle activation due to the heartrate activation and the amount of exertion that is determined, this exertion is understood to be a determination of a first state because it identifies muscle activation), and issuing an alert when the current muscle state reaches the exhausted state (para. 84-86 discusses the system is able to identify muscle activation due to the heartrate activation and the amount of exertion that is determined, this exertion is understood to be a determination of a first state because it identifies muscle activation, the system contains display which is able to present warnings and information relating to if the activity is in a danger zone, para. 60 a speaker is used to provide corrective instructions when an error is directed, para. 86 the system contains camera based sensors, 316, this sensor would be an infrared sensor, which are used to indicate if the muscle is fatigued based on posture while running, if the posture is not corrected within a given time after the alert the system recognizes the user is experiencing muscle fatigue and will provide feedback accordingly, further sensor used in the camera is an infrared sensor which under broadest reasonable interpretation is capable of collecting and assessing body heat, which would help indicate exhaustion),” but fails to disclose, “displaying the human body image and the comparison result of the human body image and the reference image,” and “wherein the muscle state -5-of the human body is determined according to the human body image that has been processed by thermal imaging.” Mallinson teaches, “displaying the human body image and the comparison result of the human body image and the reference image (see Fig. 5A- 5D showing the captured image of the user with the corrected image of how the user should perform the exercise, para. 65-66 discusses how the system may capture the body image then implement feedback in a visual format, such as superimposing the image, with how the user should correct the different postures and motions of the exercise).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the corrective feedback provided to the user, as taught by Mallinson, with the exercise training method of Koduri, for the purpose of creating a training method that is capable of providing a user with visual feedback on how to properly perform a motion in order to avoid injury.  Further, Koduri and Mallinson fail to disclose, “wherein the muscle state Al-Nakhli (2012) teaches, “wherein the muscle state of the human body is determined according to the human body image that has been processed by thermal imaging (Discussion section, specifically paragraphs 2 and 3 discusses the use of thermal camera system is used to image the areas of the muscle and analyze the changes in muscle inflammation and heat using thermal imaging to identify muscle fatigue, Fig. 4-5 show comparison of muscle before and after exercise, Fig. 6 and 7 show the areas of interest on the arm).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined using thermal imaging to identify muscular fatigue, as taught by Al-Nakhli (2012), with the exercise training system of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s muscular recovery and performance in order to avoid an over work injury.
In regards to claim 13, Koduri discloses, “A fitness equipment, comprising: an assistive fitness system (Fig. 1 drawing label 102 the fitness machine), wherein the assistive fitness system comprises: a thermal imaging device (Fig. 3 drawing label 300, the computing environment) configured to receive an infrared signal from a human body (para. 37 system contains a camera sensor, 204, which is an infrared sensor) and perform thermal imaging processing based on the infrared signal (para. 37 camera system takes images and the camera is an IR camera) to generate a human body image (para. 60-61 output module, 308/322 will display an avatar of the user based on the information collected from the sensors, 314, such as the camera); a comparing device (para. 59, the performance assessment module, 320 would be viewed as a comparing device) configured to compare the human body image with a reference image of a standard fitness movement to generate a comparison result (para. 38 camera based sensor, 204, takes an image of the user and compares their exercises performance to a proper form); and a display device (Fig. 2, drawing label 20, para. 41 the different display screens, para. 56 display, 206, provides an output to the user of exercise related instruction); wherein the thermal (fig. 2 drawing label 204 the camera based sensor) configured to receive the infrared signal from the human body and focus the infrared signal to a focal plane of the optical assembly (para. 37 the system camera uses time of flight imaging to capture images used to collect infrared signals from the body); a thermoelectric sensor  (para. 37 the camera contains an infrared sensor used to emit an infrared signal) disposed at a position of the focal plane and configured to extract a thermal signal in the infrared signal and convert the thermal signal into an electrical signal (para. 37 the infrared sensors are part of the camera and the camera system emits infrared light to image a signal); and a conversion circuit (Fig. 3 drawing label 302, the processor) connected to the thermoelectric sensor and configured to acquire the electrical signal and process the electrical signal to convert the electrical signal into an image signal (para. 37 the on board processing unit is able to convert the camera image signals, para. 55-56 processor is able to convert camera information which allows for output information to be displayed); a monitor (Fig. 3 drawing label 318 the other sensors, Fig. 2 212 the scanning device which collects EKG information) configured to monitor a muscle state of the human body in real time and judge whether a current muscle state reaches an exhausted state (para. 84-86 discusses the system is able to identify muscle activation due to the heartrate activation and the amount of exertion that is determined, this exertion is understood to be a determination of a first state because it identifies muscle activation); and -8-an alerter (para. 60 system contains speakers which can provide instructions to a user) connected to the monitor and configured to issue an alert when the current muscle state reaches the exhausted state (para. 84-86 discusses the system is able to identify muscle activation due to the heartrate activation and the amount of exertion that is determined, this exertion is understood to be a determination of a first state because it identifies muscle activation, the system contains display which is able to present warnings and information relating to if the activity is in a danger zone, para. 60 a speaker is used to provide corrective instructions when an error is directed, para. 86 the system contains camera based sensors, 316, this sensor would be an infrared sensor, which are used to indicate if the muscle is fatigued based on posture while running, if the posture is not corrected within a given time after the alert the system recognizes the user is experiencing muscle fatigue and will provide feedback accordingly, further sensor used in the camera is an infrared sensor which under broadest reasonable interpretation is capable of collecting and assessing body heat, which would help indicate exhaustion),” but fails to disclose, “[a display device] configured to display the human body image and the comparison result of the human body image and the reference image;” and “wherein the muscle state of the human body is determined according to the human body image that has been processed by thermal imaging.”  Mallinson teaches, “[a display] configured to display [a] human body image and the comparison result of the human body image and the reference image (see Fig. 5A- 5D showing the captured image of the user with the corrected image of how the user should perform the exercise, para. 65-66 discusses how the system may capture the body image then implement feedback in a visual format, such as superimposing the image, with how the user should correct the different postures and motions of the exercise).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the corrective feedback provided to the user, as taught by Mallinson, with the exercise training system of Koduri, for the purpose of creating a training system that is capable of providing a user with visual feedback on how to properly perform a motion in order to avoid injury. Further, Koduri and Mallinson fail to disclose, “wherein the muscle state of the human body is determined according to the human body image that has been processed through thermal imaging.”  Al-Nakhli (2012) teaches, “wherein the muscle state of the human body is determined according to the human body image that has been processed by thermal imaging (Discussion section, specifically paragraphs 2 and 3 discusses the use of thermal camera system is used to image the areas of the muscle and analyze the changes in muscle inflammation and heat using thermal imaging to identify muscle fatigue, Fig. 4-5 show comparison of muscle before and after exercise, Fig. 6 and 7 show the areas of interest on the arm).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined using thermal imaging to identify muscular fatigue, as taught by Al-Nakhli (2012), with the exercise training system of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s muscular recovery and performance in order to avoid an over work injury.
In regards to claim 15, Koduri as modified by Mallinson and Al-Nakhli (2012) discloses the system of claim 1.  Koduri further discloses, “wherein the display device is selected from a group consisting of: a liquid crystal display (LCD) device (para. 41 discusses the display device, 206, being an LCD display).”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, as applied to claim 1 above, in further view of Van Andel (US 20180315247).
In regards to claim 4, the modified system of Koduri discloses the above mentioned, but fails to teach, “the display device comprises a first display area and a second display area, the first display area is configured to display the human body image and the comparison result, and the second display area is configured to display a reference image of the standard fitness movement.”  Van Andel teaches, “the display device (Fig. 2 drawing label 205 the display screen) comprises a first display area (Fig. 2, drawing label 210) and a second display area (Fig. 2 drawing label 215), the first display area is configured to display the human body image and the comparison result (para. 36 system provides the real time representation of the user 210 with the avatar 215, the display presents an overlay of the avatar on the captured image to provide the user with assistance in matching a movement), and the second display area is configured to display a reference image of the standard fitness movement (Fig. 2 drawing label 215 the virtual avatar, para. 36 the virtual avatar system contains a virtual avatar on a display, 215 and shows the standard way of how to perform a particular exercise).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having two different display areas, as taught by Van Andel, with the modified training system of Koduri, for the purpose of creating a training system which provides a user with reference on how to properly perform a movement so the user can view the difference between them performing it and the avatar performing it to optimize the correction.
Claims 5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, as applied to claim 1 and 9 above, in further view of Heller (US 20130116591).
In regards to claim 5, Koduri as modified by Mallinson teaches the system of claim 1.  Koduri further teaches, “wherein the assistive fitness system further comprises: a bracket (Fig. 2 drawing label 214, the mounting device) configured to adjust a height of [a sensor] so that the human body is located in [an] imaging area of the [sensor] (para. 46-47 the mounting structure, 214, holds the scanning device 212),” but fails to disclose, “a far infrared generating device configured to generate a far infrared light and irradiate to the human body so that resonance absorption occurs in the human body.”  Heller teaches, “a far infrared generating device (para. 23 the infrared sensor is used as a contact sensor in an instrument) configured to generate a far infrared light and irradiate to the human body so that resonance absorption occurs in the human body (para. 23 far infrared sensor is used as a sensor as part of an instrument to measure skin temperature)
In regards to claim 7, Koduri as modified by Mallinson, Al-Nakhli (2012), and Heller teaches the system of claim 5.  Koduri further teaches, “wherein the assistive fitness system further comprises a control system (para. 46 the control system in this case would be the retractable cord used to arrange the scanning device) in communication with the bracket and configured to control a lifting and a lowering of the bracket (para. 46-47 the mount, 214 contains a mechanism that is used to pull the scanner closer and pull it away using a retractable cord).”
In regards to claim 8, Koduri as modified by Mallinson, Al-Nakhli (2012), and Heller teaches the system of claim 5.  Koduri further teaches, “wherein the assistive fitness system further comprises a housing (Fig. 2, housing is being viewed as the part holding the display device) connected to the bracket, and configured to retain the thermal imaging device, the display device and the far infrared generating device (Fig. 2 housing holds 204, camera, 206, display, and the processing system, the thermal imaging device).”
In regards to claim 11, Koduri as modified by Mallinson, Al-Nakhli (2012) teaches the system of claim 1.  Koduri further teaches, “further comprising: adjusting a height of a [sensor], so that the human body is located in [an] imaging area of the [sensor] (para. 46-47 the mounting structure, 214, holds the scanning device 212),” but fails to disclose, “generating a far infrared light and irradiating the far infrared light to the human body, so that resonance absorption occurs in the human body.” Heller teaches, “generating a far infrared light and irradiating the far infrared light to the human body, so that resonance absorption occurs in the human body (para. 23 far infrared sensor is used as a sensor as part of an instrument to measure skin temperature, under broadest reasonable interpretation it is understood that infrared light is emitted and some of the light is reflected off the skin and some of the light is absorbed through the process of resonance absorption, more light observed means higher skin temperature more reflected means lower skin temperature, that this is this is the process of how an infrared thermometer processes skin temperature).”  Therefore, it would have been obvious to one .
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, in view of Heller (US 20130116591), as applied to claim 1 and 12 above, in further view of Chrostowski (US 20180156667).
In regards to claim 6, Koduri as modified by Mallinson and Heller teaches the system of claim 5.  Heller further teaches, “wherein the far infrared generating device comprises: a far infrared generator (para. 23 the infrared sensor is used as a contact sensor in an instrument), configured to generate a far infrared light with a wavelength greater than or equal to 1 µm (para. 23 the wavelength of the far infrared generator is above 1µm); a filter configured to perform filter processing on the far infrared light, so as to control the wavelength of the far infrared light to be greater than or equal to 4 µm (para. 23-26 the far infrared band that is emitted is kept in a range between 4-14 µm, the system then further processes the temperature collected and uses the algorithm TC=(1+h/pc) (TS-TA)+(TA) to filter the data and identify the proper body temperature);” but fails to disclose, “a regulator, configured to perform energy regulation on the far infrared light; and an executor, configured to apply the far infrared light subjected to the filter processing and the energy regulation to the human body.” Chrostowski teaches, “a regulator (para. 34 the IR emitter, 132), configured to perform energy regulation on the far infrared light (para. 34, the IR emitter, 132, sends out pulses of light and regulates the light that is emitted by the different pulses sent out); and an executor (para. 34 the control circuit, 134, which controls the amount of the IR emitted and process the wavelength), configured to apply the far (para. 34 control circuit, 134, controls the amount of infrared wavelength emitted, and processes the different wavelengths received to ensure accurate information).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the infrared sensing system containing a control circuit and a regulator, as taught by Chrostowski, with the modified exercise training device of Koduri, for the purpose of creating a training system that is capable of regulating the amount of infrared light emitted and received from the infrared sensor.
In regards to claim 12, Koduri as modified by Mallinson and Heller teaches the system of claim 5.  Heller further teaches, “wherein the generating the far infrared light and irradiating to the human body comprises: generating the far infrared light with a wavelength greater than or equal to 1 µm (para. 23 the wavelength of the far infrared generator sensor is above 1µm); performing filter processing on the far infrared light, so as to control the wavelength of the far infrared light to be greater than or equal to 4 µm (para. 23 the far infrared band that is emitted is kept in a range between 4-14 µm);” but fails to disclose, “performing energy regulation on the far infrared light; and applying the far infrared light subjected to the filter processing and the energy regulation to the human body.” Chrostowski teaches, “performing energy regulation on the far infrared light (para. 34, the IR emitter, 132, sends out pulses of light and regulates the light that is emitted by the different pulses sent out); and applying the far infrared light subjected to the filter processing and the energy regulation to the human body (para. 34 control circuit, 134, controls the amount of infrared wavelength emitted, and processes the different wavelengths received to ensure accurate information).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, as applied to claim 1 above, in further view of Lee et al. (US 20160156856).  
In regards to claim 14, the modified system of Koduri discloses the above mentioned, but fails to disclose, “the display device is further configured to display the human body image generated by the thermal imaging device and the comparison result of the human body and the reference image in a nested arrangement; and the nested arrangement comprises the human body image being displayed while the comparison result is nested with the human body image in a line outline arrangement.”  Lee teaches, “the display device is further configured to display the human body image generated by the thermal imaging device and the comparison result of the human body and the reference image in a nested arrangement (Fig. 11 presents the human body image 1110, and the thermal image 1112 which are combined and presented together on the display 1114, para. 108-109 discusses the system generating an image of the body and the thermal image and presenting an overlapped image of the two, under broadest reasonable interpretation the combined images are understood to be the nested images); and the nested arrangement comprises the human body image being displayed while the comparison result is nested with the human body image in a line outline arrangement (para. 108-109 discusses combining the human body image, 1110 with the thermal image, 1112 and displaying a combined image, 1114 where the combined image is presented and the body image is the outline of the combined image).”  .
Claim 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, as applied to claim 1 above, in further view of Fukui et al. (US 20160287085).
In regards to claim 16, the modified system of Koduri discloses the above mentioned, but fails to disclose, “wherein the conversion circuit comprises an analog circuit, an analog-to-digital converter, and a digital signal processing (DSP) processor.”  Fukui teaches of an image processing system “wherein the conversion circuit comprises an analog circuit, an analog-to-digital converter, and a digital signal processing (DSP) processor (para. 28 discusses the system collecting an input signal and then having an analog to digital conversion and then processing it to a digital signal using the processor, under broadest reasonable interpretation since the input signal is converted using the analog/ digital conversion unit it is understood that the signal is an analog signal which would require the circuit providing the input signal to contain an analog signal).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the analog to digital conversion process, as taught by Fukui, with the modified exercise training method of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s exercise performance.
In regards to claim 17, the modified system of Koduri discloses the above mentioned, but fails to disclose, “wherein the analog circuit is configured to acquire the electrical signal, process the electrical signal using at least one of amplification and noise removal, and convert the electrical signal as processed to a signal to be acquired by the analog-to-digital converter.”  Fukui teaches, “wherein the analog circuit is configured to acquire the electrical signal (para. 28 discussing the system collects an electrical signal from the probe, or the camera sensor), process the electrical signal using at least one of amplification (para. 28 the collected signal is amplified), and convert the electrical signal as processed to a signal to be acquired by the analog-to-digital converter (para. 28 the amplified signal is processed using the analog to digital converter to make it a digital signal).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the signal conversion process, as taught by Fukui, with the modified exercise training method of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s exercise performance.
In regards to claim 18, the modified system of Koduri discloses the above mentioned, but fails to disclose, “the analog-to-digital converter is configured to convert the electrical signal as processed into a digital signal for transmission to the DSP processor.”  Fukui teaches, “the analog-to-digital converter is configured to convert the electrical signal as processed into a digital signal for transmission to the DSP processor (para. 28 discusses the analog/ digital converter processes the signal into a digital signal then sends it to the digital processing unit 19).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the analog to digital conversion process, as taught by Fukui, with the modified exercise training method of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s exercise performance.
In regards to claim 19, the modified system of Koduri discloses the above mentioned, but fails to disclose, “wherein the DSP processor performs image processing on the digital signal and generates the image signal for display on the display device.”  Fukui teaches, “wherein the DSP processor performs image processing on the digital signal and generates the image signal for display on the display device (para. 28 once the processing unit, 19 processes the digital signal the image data is displayed on the display unit 20).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the analog to digital conversion process and display, as taught by Fukui, with the modified exercise training method of Koduri, for the purpose of creating a training system that is capable of analyzing a user’s exercise performance and presenting feedback.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, as applied to claim 1, in further view of McQuilkin (US 20040254472).
In regards to claim 20, the modified system of Koduri discloses the above mentioned, but fails to disclose, “wherein the thermoelectric sensor is one of a pyroelectric sensor and a general thermoelectric sensor.”  McQuilkin teaches, “wherein the thermoelectric sensor is one of a general thermoelectric sensor (para. 53 discusses an infrared camera used to monitor thermal imaging of the human body, this camera contains a thermoelectric thermal array detector, which under broadest reasonable interpretation is understood to be a general thermoelectric sensor).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thermoelectric sensor, as taught by McQuilkin, with the modified exercise training method of Koduri, for the purpose of creating a training system that is capable of monitoring body heat throughout the exercise routine in order to identify if a user is over exerting a muscle which would help avoid injury.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koduri et al. (US 20150196805), in view of Mallinson (US 20190077007), in view of The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness (2012) referred to as Al-Nakhli (2012) and further in view of Hadzic, in view of  Heller (US 20130116591),  as applied to claim 5, in further view of Wilson et al. (US 20050215890).
In regards to claim 21, the modified system of Koduri discloses the above mentioned, but fails to disclose, “wherein the assistive fitness system is disposed at a front of a treadmill and the far infrared generated device is height adjustable through a lifting or a lowering of the bracket.”  Wilson teaches, “wherein the assistive fitness system is disposed at a front of a treadmill and the [camera] is height adjustable through a lifting or a lowering of the bracket (para. 48 discusses the camera, 10 and 20, attached to the treadmill, 30, may be height adjusted, using an adjustable support member, 7, to adjust the camera height).” Therefore, it would have been obvious to one having ordinary skill in the art .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hadžić V, Širok B, Malneršič A, Čoh M. Can infrared thermography be used to monitor fatigue during exercise? A case study. J Sport Health Sci., p. 90 (“To our best knowledge, none of the previous studies has investigated how the muscle’s torque (and power) output and skin temperature changes over the time during the concentric isokinetic exercise.”); p. 92 (“In the light of such findings we believe that correlation between skin temperature change and muscle power output as described in this case study deserves further analysis on the larger sample including subjects of the different age, health status, and physical abilities and also including the monitoring of the subject’s average body temperature at the start of the specific activity, as this parameter could theoretically influence the observed relationship between skin temperature and muscle power.”)
        2 Al-Nakhli, H. H., Petrofsky, J. S., Laymon, M. S., & Berk, L. S. (2012). The Use of Thermal Infra-Red Imaging to Detect Delayed Onset Muscle Soreness. Journal of Visualized Experiments, (59). doi:10.3791/3551
        3 Hadžić V, Širok B, Malneršič A, Čoh M. Can infrared thermography be used to monitor fatigue during exercise? A case study. J Sport Health Sci., available online 4 November 2015
        4 Al-Nakhli, pp. 7-8, “our results suggest that IR imaging could be a valid technique for detecting DOMS, especially within the first 24 hours of exercising … Hence, IR thermal imaging would be of great value in detecting DOMS in its early stages.”